Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 1, 9, and 15 are allowable based in view of the claim language.
None of the cited closest prior art(s) by Swierk et al. (US 2016/0371163), Barajas et al. (US 9,098,448), Procedures and Tools to Reset or Recover the Administrator Password on Popular Operating Systems by Blakstad et al. either singularly or in combination would result in a proper rejection under 35 USC 102 or 103.
Swierk discloses smart diagnoses and triage of failures with identity continuity including a service and support application configured to protect the service OS administrator's password while allowing technician one-time execution with elevated privileges. An initial password for a service OS may be created using a One-Time Password (OTP) technique and a seed stored on client device 102's BIOS/UEFI 212's NVM mailbox 301. The seed and a hardware service tag may be sent to backend services 105 to provide a mechanism for service technician 103 or live support operator(s) 104 to run privileged applications in the service OS without using a master password.
	Barajas discloses intelligent boot services including querying for boot failures and remediation.
	Blakstad discloses applying different procedures to reset or recover the administrator password.
	All of the cited prior art of record above, whether singularly or in combination, fails to disclose the feature limitation  launching a first operating system having a bootloader to boot a second operating system … executing a login failsafe by the second operating system to read the administrator password 
	Additional search does not yield suitable references that reasonably, either singularly or in combination with previous cited references, would result in a proper rejection under 35 USC 102 or 103.
	Claims 2-8, 10-14, 16-20, dependent on independent claims 1, 9, 15, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439